IN THE COURT OF CRIMINAL APPEALS

OF TEXAS

 
NO. PD-0463-11



 

JAMES TRAVIS HENDERSON, Appellant

 
v.


THE STATE OF TEXAS




ON REHEARING OF APPELLANT'S 
			PETITION FOR DISCRETIONARY REVIEW
FROM THE FIFTH COURT OF APPEALS

COLLIN COUNTY



 Per curiam.

O P I N I O N



	Appellant was convicted of driving while intoxicated and was sentenced to
confinement for 180 days and a fine of $2,000.  The Court of Appeals affirmed the
conviction. Henderson v. State, (Tex. App. -- Dallas, No. 05-10-00476-CR, delivered
March 2, 2011).  Appellant's petition for discretionary review was dismissed as untimely
filed on June 22, 2011.  Appellant has filed a motion for rehearing requesting
reinstatement of his petition so that it will be considered by this Court.  Appellant's
motion for rehearing is granted.  His petition filed in this Court on June 1, 2011, is
reinstated as of August 24, 2011, and will be considered in accord with Tex.R.App.P. 68. 
Appellant must file copies of his petition for discretionary review with this Court within
14 days of the date of this opinion.  See Tex.R.App.P. 9.3(b). 
 

Delivered August 24, 2011
Do not publish